Mr. President, the delegation of the Mongolian People's Republic wishes sincerely to congratulate you, an outstanding Government leader of friendly Algeria, on your election as President of the General Assembly and to express the hope that the present session, under your skilled guidance, will make a new contribution to the cause of strengthening peace and co-operation.
530. The delegation of the Mongolian People's Republic is deeply satisfied that justice has at last prevailed and the People's Republic of Bangladesh has taken its legitimate seat in the United Nations.
131.	We are also happy to welcome among us the representatives of the Republic of Guinea-Bissau, whose people have attained national independence through persistent and valiant struggle.
132.	We extend our greetings to the new State of Grenada and congratulate it on admission to membership of the United Nations.
133.	As we see it, the dominating feature of the present international situation is determined by the progressive deepening of the process of detente. As a consequence of the consolidation and extension of positive changes in the world arena, the principles of peaceful coexistence among States with differing social systems are increasingly gaining firm ground in international relations.
134.	A fundamental positive shift in the relationship between the Soviet Union and the United States of America, the two mightiest Powers, representing two differing socio-economic systems, has undoubtedly become an important factor leading to the improvement of the world situation as a whole. The positive outcome of the third Soviet-American summit meeting gave a new boost to the further relaxation of international tension and to the practical implementation of the principles of peaceful coexistence and broadened the prospects of finding solutions to many of the burning contemporary issues. We submit that the agreements concluded between the Soviet Union and the United States aimed at lessening the danger of war and curbing the arms race represent a constructive contribution to the cause of consolidating universal peace and security.
135.	The ongoing process aimed at normalizing the situation in Europe holds a prominent place among efforts to improve the international atmosphere. A whole system of treaties and agreements concluded among the European States with differing social systems has already yielded fruitful results. This demonstrates that there always exist genuine possibilities of solving the most complex and thorny international problems. The holding of the final stage of the Conference on Security and Co-operation in Europe at the highest level, successful negotiations on the reduction of armed forces and armaments in Central Europe, and other measures, would undoubtedly represent an important step in the direction of turning Europe into a continent of lasting peace and mutually beneficial co-operation.
136.	The development of events in other parts of the world is .promising, as a whole, despite existing attempts to aggravate the situation. As is well known, the termination of war and ,the restoration of peace in Viet Nam were a welcome start towards the removal of one of the most dangerous sources of international tension.. The Paris Agreement on Viet Nam and the Agreement on Restoration of Peace and National Accord in Laos have created favorable prerequisites for strengthening peace and stability, not only in Indochina but also on the Asian continent as a whole. Nevertheless, the complete normalization of the situation in IndoChina has not yet been achieved. The provisions of the Paris Agreement on Viet Nam have been violated systematically by the Saigon regime. The situation of conflict in Cambodia still persists. All this poses a serious obstacle to the attainment of true peace and security in the area.
137.	The Government of the Mongolian People's Republic resolutely condemns the actions of the Saigon authorities and their patrons directed at sabotaging the Paris Agreement on Viet Nam. The political realities prevailing today in South Viet Nam should find a proper reflection in this Organization too. We therefore deem it necessary that the Provisional Revolutionary Government of the Republic of South Viet Nam be granted permanent observer status at the United Nations and in its specialized agencies.
138.	Certain progress has been achieved in removing the roots of dangerous tension in the Middle East. However, the situation in that part of the world continues to give rise to serious concern because of the aggressive intentions and policies of the ruling circles of Israel, backed by imperialist and reactionary forces.
139.	The Mongolian People's Republic holds the view that only complete withdrawal by Israel from all occupied Arab territories and full vindication of the legitimate national rights of the Arab people of Palestine will pave the way to the settlement of the Middle East conflict. The interests of peace and good neighborliness in that region require the early resumption of the Geneva Peace Conference on the Middle East, with the participation of all States directly concerned and the representatives of the Arab people of Palestine.
140.	An important question concerning the withdrawal of all the foreign troops stationed in South Korea under the United Nations flag is on the agenda of the present session of the General Assembly [item 104 (A)]. AS is well known, new opportunities for the constructive solution of the Korean problem are being created, thanks to the initiatives of the Government of the Democratic People's Republic of Korea, aimed at the peaceful, democratic reunification of Korea. The united efforts of socialist countries and all peace-loving forces augment the possibility of that development.
141.	We should note the positive fact that at the last session of the General Assembly a decision was adopted on the dissolution of the so-called United Nations Commission for the Unification* and Rehabilitation of Korea.3 What the United Nations should do now is decide to withdraw immediately all foreign troops stationed in South Korea under the flag of the United Nations so as to enable the Korean people to decide their own destiny by themselves without any outside interference.
142.	My delegation considers that the tripartite meeting of representatives of .India, Pakistan and Bangladesh is one of the important recent initiatives. In our opinion, the agreement signed during the tripartite meeting has created favorable ground for the further normalization of the situation on the Indian subcontinent.
143.	All those positive changes in international life have taken place thanks to the persistent struggle of the countries of the socialist community and all the progressive forces fighting to strengthen peace and security. At the same time, one cannot help but note that the opponents of peace and detente are trying, in particular, to create new hotbeds of international tension. Among others, the recent events in Cyprus testify to that. The crisis in Cyprus demands that we take urgent and effective measures to curb and root out the conspiracy of certain circles within the NATO bloc against the independence and territorial integrity of the Republic of Cyprus, a State Member of the United Nations.
144.	The criminal acts of the Fascist military junta in Chile, where fundamental human rights are being flagrantly violated, arouse profound indignation and protest around the world. The Mongolian people resolutely demands that the savage repression against Communists and other representatives of democratic and progressive forces of the country be halted.
145.	Our delegation would like to stress the importance of ensuring peace and security in Asia on a collective basis and the development of friendly co-operation among the States of the continent.
In that respect, the idea of creating a system of collective security in Asia which meets the vital interests of all peoples now assumes even greater significance.
146.	Ensuring security in Asia requires the patient and persistent efforts of all Asian States, their good will to consolidate and bolster friendly relations among themselves on the basis of the principles of respect for sovereignty, inviolability of frontiers, non-interference in internal affairs, non-use of force or threat of the use of force, equality and mutually advantageous co-operation. The creation of a system of collective security in Asia, the largest continent of the world, where more than half of the world's population lives, will undoubtedly promote the improvement of the international situation as a whole.
147.	The appeal of the General Assembly at its twenty-eighth session for constant and urgent implementation of and adherence to all provisions of the Declaration on the Strengthening of International Security and for an expansion of the area of detente so that it will spread all over the world [resolution 3185 (XXVIII)] sounds very timely.
148.	In the present circumstances, when the nuclear and conventional arms race has not been checked, there is an especially pressing necessity for all States to pledge themselves not to use force in international relations and simultaneously to prohibit permanently the use of nuclear arms. The Mongolian delegation would like once again to emphasize that the Member States of the United Nations should strictly observe that principle and, furthermore, that the Security Council should as soon as possible elaborate the relevant provisions to make that a compulsory principle. That would represent an invaluable contribution towards the cause of strengthening world peace and international co-operation.
149.	Detente cannot be stable unless concrete and practical steps are taken in the field of arms limitation and disarmament. In the view of my delegation, the reduction of the military budgets of States is an effective means of limiting armaments. At its twenty-eighth session the General Assembly considered and adopted the proposal of the Soviet Union on the reduction- of the military budgets of States permanent members of the Security Council by 10 per cent and utilization of part of the funds thus saved to provide assistance to developing countries [resolution 3093 (XXVIII)]. The implementation of the decision of the General Assembly with the participation of all permanent members, of the Security Council would promote the efforts of States to limit armaments. That would make a real contribution towards the goal of accelerating the economic and social progress of developing countries.
150.	The Government of the Mongolian People's Republic considers that the time has become ripe to start practical preparation for the convening of a World Disarmament Conference. The conference would give a new impetus to international detente and would play an important role in solving one of today's pressing issues general and complete disarmament. In view of the useful work done by the Ad Hoc Committee on the World Disarmament Conference, we deem it necessary to expand the mandate of the Committee so that it may undertake effective steps for the actual preparation of the conference.
151.	We consider it abnormal that, in spite of the time that has elapsed since the adoption of the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction, it has not yet come into force because of the halting pace of its ratification by Member States, In that connexion, we should like to recall the request of the last session of the General Assembly to the Conference of the Committee on Disarmament, which stressed the need to reach, as soon as possible, an agreement on* the prohibition of the development, production and stockpiling of all kinds of chemical weapons and their elimination from the arsenals of alt countries [resolution 3077 (XXVIII)].
152.	The Mongolian People's Republic stands firmly for the complete prohibition of all means of chemical warfare and, together with other socialist countries, has proposed a draft resolution to that effect to the Conference of the Committee on Disarmament in Geneva.
153.	In the present circumstances of international detente, the ratification of the Geneva Protocol of 1920s by those countries that have not yet ratified it assumes even greater importance. The Mongolian delegation, guided by the sincere desire to see that all States subscribe to the high principles of the Convention and strictly adhere to it, calls on all countries that have not yet done so to sign the Protocol and/or ratify it in 1975 in commemoration of the historic fiftieth anniversary of that important international agreement.
154.	It is most regrettable that complete prohibition of all tests of nuclear weapons by all States has not been agreed upon despite the fact that the overwhelming majority of the countries of the world stand in favor of it. The provisions of the 1963 Moscow Treaty on the prohibition of tests of nuclear weapons in three environments continue to be violated. The people and Government of the Mongolian People's Republic resolutely protest the continuation of nuclear weapons tests in the atmosphere and demand an immediate end to such tests.
155.	The Mongolian delegation would like to stress the necessity of strict observance of all agreements that have been already concluded in the field of arms limitation and disarmament. We believe that the conference to be held in 1975 which will consider the progress of the implementation of the Treaty on the Non-Proliferation of Nuclear Weapons will play a positive part in further strengthening peace and international security. The success of the conference will be greatly facilitated if all countries, including nuclear Powers and those possessing considerable military potential, participate in it.
156.	The Government of the Mongolian People's Republic considers that the new proposal of the Soviet Union entitled "Prohibition of action to influence the environment and climate for military and other purposes incompatible with the maintenance of international security, human well-being and health" deserves serious attention and thorough consideration at the present session of the General
Assembly. This Soviet initiative serves lofty humanitarian goals of precluding the use of achievements of modern science and technology for military purposes that have a harmful influence upon the natural environment, life and people's health. In this connexion we consider it necessary to elaborate and adopt a relevant international convention that would serve the lasting interests of all mankind.
157.	The delegation of the Mongolian People's Republic considers that the interests of further normalization of international relations dictate the elimination of all vestiges of colonialism, apartheid and racial discrimination that continue to be one of the constant sources of tension and conflict in the world.
158.	Since the twenty-eighth session considerable changes have taken place in the process of decolonization. The recognition by the new Government of Portugal of the right of the Portuguese colonies to self-determination and independence; the admission of Guinea-Bissau to membership in the United Nations and other developments contribute to the acceleration of the process of the final liquidation of colonialism.
159.	The Mongolian People's Republic adds its voice to the demands for scrupulous implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples. The international community must redouble its efforts towards the implementation of the comprehensive program for the struggle against vestiges of colonialism and racism adopted by the United Nations General Assembly [resolution 2621 (XXV)], and should render effective assistance to the liberation movements of Africa and to efforts to compel discontinuation of any outside support to colonial and racist regimes. Mongolia is one of the first States to have signed the International Convention on the Suppression and Punishment of the Crime of Apartheid [resolution 3068 (XXVIII), annex].
160.	The thirtieth anniversary of the United Nations will be celebrated in 1975. That anniversary coincides with the fifteenth anniversary of the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples. The delegation of the Mongolian People's Republic considers that our Organization should celebrate those significant anniversaries in a distinctive manner and take concrete and effective steps to secure the complete realization of the goals and principles of the above Declaration.
161.	The political detente in the world creates favorable conditions for the positive solution of problems of international economic relations, particularly the problem of the economic development of the developing countries. The outcome of the sixth special session of the General Assembly, where the problems of raw materials and development were discussed, demonstrated once again the Close link that exists between economic and political problems. Our delegation has supported the anti-imperialist and anti-colonial spirit of the Declaration on the Establishment of a New International Economic Order [resolution 320/ (S-Vl)] and the Program of Action [resolution 3202 (S-VI)], which set out new and important principles of international economic relations.
162.	The falling off in food supplies, the monetary and financial crisis and skyrocketing inflation in the capitalist world not only undermine the economy of the developing countries and exert a negative influence upon the terms of international trade, but also contaminate the international political atmosphere. That is why we believe that concern for the improvement of international economic relations should go hand in hand with concern for the further normalization of the international situation as a whole. The time has come to put an end to discriminatory practices in economic and trade relations imposed by imperialist and colonialist domination and to reshape the structure of international economic relations in the interests of promoting truly equal and mutually beneficial co-operation among States.
163.	Mongolia, which this year celebrates its auspicious jubilee, the fiftieth anniversary of the proclamation of the Republic, has always pursued the policy of peace and friendship among nations. The people and Government of the Mongolian People's Republic will continue to exert tireless efforts for the consolidation of peace in the world. The Mongolian People's Republic welcomes the positive contribution of the United Nations to solving the acute international problems that threatened world peace and security.
164.	The Mongolian People's Republic advocates enhancing the role of the United Nations in tackling international problems on the basis of the strict observance by all States of the provisions of its Charter. The United Nations, which in its activities reflects the ongoing positive changes in international life, should intensify its efforts to consolidate and promote the spirit of detente in order to make it global and irreversible.
165.	We express our hope that the twenty-ninth session of the General Assembly will mark a new step towards the further strengthening of international peace and security.
